
	

114 HR 1134 IH: Access to Timely Information Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1134
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the submission of information by the Secretary of
			 Veterans Affairs to Congress.
	
	
 1.Short titleThis Act may be cited as the Access to Timely Information Act. 2.Submission of certain information by the Secretary of Veterans Affairs to Congress (a)In generalSubchapter II of chapter 5 of title 38, United States Code, is amended by inserting after section 529 the following new section:
				
					529A.Submission of certain information by the Secretary to Congress
 (a)In generalThe submission of information by the Secretary to the Committee on Veterans’ Affairs of the House of Representatives or the Committee on Veterans’ Affairs of the Senate in response to a request for such information made by a covered member of the committee shall be deemed to be—
 (1)a covered disclosure under section 552a(b)(9) of title 5; and (2)a permitted disclosure under regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191), including a permitted disclosure for oversight activities authorized by law as described in section 164.512(d) of title 45, Code of Federal Regulations.
 (b)Submission to chairmanWith respect to a request for information described in subsection (a) made by a covered member of the committee who is not the chairman, the Secretary shall also submit such information to the chairman of the Committee on Veterans’ Affairs of the House of Representatives or the Committee on Veterans’ Affairs of the Senate, as the case may be.
 (c)Covered member of the committeeIn this section, the term covered member of the committee means any of the following: (1)The chairman or ranking member of the Committee on Veterans’ Affairs of the House of Representatives or the Committee on Veterans’ Affairs of the Senate.
 (2)A chairman or ranking member of a subcommittee of the Committee on Veterans’ Affairs of the House of Representatives or the Committee on Veterans’ Affairs of the Senate.
 (3)The designee of a chairman or ranking member described in paragraph (1) or (2).. (b)Conforming amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 529 the following new item:
				
					
						529A. Submission of certain information by the Secretary to Congress..
			
